COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER OF CONTINUING ABATEMENT

Appellate case name:          Craig Lynn Beal v. The State of Texas

Appellate case number:        01-12-00896-CR

Trial court case number: 1793757

Trial court:                  County Criminal Court at Law No 8 of Harris County

        On March 17, 2015, we issued a Continuing Order of Abatement ordering the trial court
to conduct a hearing to determine if the reporter’s record is lost or destroyed and appellant is
entitled to a new trial pursuant to Texas Rule of Appellate Procedure 34.6(f). See Tex. R. App.
P. 34.6(f). To date, no reporter’s record or supplemental clerk’s record of an abatement hearing
has been filed with this Court in compliance with our March 17, 2015 order.
        We again ORDER the trial court to hold a hearing, within 30 days of the date of this
order, to determine if the reporter’s record of the trial is lost or destroyed and appellant is entitled
to a new trial pursuant to Texas Rule of Appellate Procedure 34.6(f). Id.
        All counsel and appellant shall be present in person at the abatement hearing. The court
coordinator of the trial court shall set a date for said hearing and notify the parties, including
appellant. If appellant is now incarcerated, he may appear by closed video teleconference.1
         At the hearing, if the trial court determines the record is not lost or destroyed, it should
set a date certain, in no event more than 30 days from the date of this order, for the record to be
filed in this Court. If the record is lost or destroyed, findings of fact and conclusions of law are
to be filed to that effect with this Court within 30 days of the date of this order.
        The trial court shall have a court reporter, or court recorder, record the hearing and file
the reporter’s record with the Court no later than 30 days from the date of this order.
Additionally, the trial court’s findings and recommendations and any orders issued pursuant to
this hearing shall be included in a supplemental clerk’s record and filed in this Court no later
than 30 days from the date of this order.


1
 Any such teleconference must use a closed-circuit video teleconferencing system that provides for a simultaneous
compressed full motion video and interactive communication of image and sound between the trial court, appellant,
and any attorneys representing the State or appellant. On request, appellant and his counsel shall be able to
communicate privately without being recorded or heard by the trial court or the attorney representing the State.
        The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when the supplemental
clerk’s record and reporter’s record of the abatement hearing are filed in this Court.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually


Date: June 23, 2015